Case 1:16-cv-02453-JPH-MJD Document 245 Filed 08/26/21 Page 1 of 4 PageID #: 3453




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  ALERDING CASTOR HEWITT LLP,                 )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )   No. 1:16-cv-02453-JPH-MJD
                                              )
  PAUL FLETCHER,                              )
  CAROLE WOCKNER,                             )
                                              )
                            Defendants.       )

          ORDER ON AFFIRMATIVE DEFENSES AND DISGORGEMENT

        At the August 20, 2021 pretrial conference, Defendants argued that the

  Court's order on affirmative defenses allows them to seek disgorgement of fees

  previously paid to Plaintiff. See dkt. 211. Plaintiff responded that

  disgorgement is barred by the Court's order granting it summary judgment on

  Defendants' counterclaims, which included malpractice. See dkt. 172 (granting

  summary judgment); dkt. 208 (denying motion to reinstate counterclaims).

        When Plaintiff moved for summary judgment on Defendants's

  counterclaims, Defendants did not respond. See Dkt. 172 at 7. The Court

  therefore accepted Plaintiff's "supported factual assertions as uncontested." Id.

  The Court then explained that Plaintiff was entitled to summary judgment on

  the counterclaims:

           •   For legal malpractice, Defendants could not prevail without expert
               testimony in their favor, which they did not designate, and also
               failed to designate evidence supporting causation, which required a
               likelihood of success in the underlying action. Id. at 9–11.


                                          1
Case 1:16-cv-02453-JPH-MJD Document 245 Filed 08/26/21 Page 2 of 4 PageID #: 3454




           •   For breach of contract and breach of fiduciary duty, Defendants
               could not prevail "[s]ince [they] cannot prove a case of legal
               malpractice." Id. at 14.

        In short, Defendants' counterclaims were dismissed because Defendants

  failed to designate any evidence in support, and Plaintiff's designated evidence

  showed that it was entitled to judgment as a matter of law. See id. at 7;

  Sommerfield v. City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017) (explaining

  that "[s]ummary judgment is not a time to be coy" as the "parties are required

  to put their evidentiary cards on the table"). Defendants therefore may not

  try—again—to reinstate a counterclaim by seeking disgorgement. See dkt. 208.

  As the Court explained in its previous order denying reinstatement, a breach of

  fiduciary duty requires evidence that Plaintiff did not exercise appropriate

  "care, skill, or diligence." Id. at 7. At the summary-judgment stage, the

  designated evidence did not allow a reasonable jury to make that finding. See

  id. at 8; dkt. 172 at 9 (explaining that the designated evidence does not support

  "any triable issue as to whether Alerding Castor exercised ordinary skill and

  knowledge in representing Defendants").

        By contrast, the Court's order allowing Defendants to present "evidence

  in support of their affirmative defenses for fraudulent inducement and breach

  of fiduciary duty at trial" does not turn on the summary judgment standard.

  Dkt. 211 at 7. Defendants may present their defenses at trial, even if they

  share some legal similarities with the dismissed counterclaims. See id.




                                           2
Case 1:16-cv-02453-JPH-MJD Document 245 Filed 08/26/21 Page 3 of 4 PageID #: 3455




        These differences between the summary-judgment standard and the

  standard for affirmative defenses explain why Defendants may introduce

  evidence supporting the affirmative defense of a breach of fiduciary duty but

  cannot obtain disgorgement. Disgorgement can come only through the

  counterclaim. See Digitech Computer, Inc. v. Trans-Care, Inc, 646 F.3d 413,

  419 (7th Cir. 2011); Philadelphia Indem. Ins. Co. v. Chi. Title Ins. Co., 771 F.3d

  391, 402 (7th Cir. 2014) ("[A] counterclaim differs from an . . . affirmative

  defense. A counterclaim is used when seeking affirmative relief, while an . . .

  affirmative defense seeks to defeat a plaintiff's claim.").

        Therefore, as the Court previously ordered, Defendants may present

  evidence in support of the affirmative defenses of fraudulent inducement and

  breach of fiduciary duty. Dkt. 211. If they are successful, Plaintiff may be

  subject to fee forfeiture, which might extend to all unpaid fees. See id. at 6.

  But, for the reasons explained above and at the summary stage, that cannot

  allow disgorgement of fees.

  SO ORDERED.

  Date: 8/26/2021




  Distribution:

  PAUL FLETCHER
  1203 E. Cota Street
  Santa Barbara, CA 93103

  CAROLE WOCKNER
                                            3
Case 1:16-cv-02453-JPH-MJD Document 245 Filed 08/26/21 Page 4 of 4 PageID #: 3456




  1203 E. Cota Street
  Santa Barbara, CA 93103

  Michael J. Alerding
  ALERDING CASTOR LLP
  malerding@alerdingcastor.com

  Michael E. Brown
  KIGHTLINGER & GRAY, LLP (Indianapolis)
  mbrown@k-glaw.com

  Abraham Murphy
  murphy@abrahammurphy.com




                                       4
